         Case 1:12-cv-07322-PKC Document 603 Filed 10/12/18 Page 1 of 2




                                                     October 12, 2018

VIA ECF

Hon. P. Kevin Castel
United States District Court
Southern District of New York
500 Pearl Street, Room 1020
New York, New York 10007

       Re:     U.S. Bank National Association, as Trustee for the MARM 2006-OA2,
               MARM 2007-1 and MARM 2007-3 Trusts v. UBS Real Estate Sec, Inc.,
               12-cv-7322 (PKC)

Dear Judge Castel:

        Pursuant to the Court’s July 16, 2018 Order (ECF 598), the parties jointly submit this
status update. On July 13, 2018, the parties executed a settlement agreement. That settlement
does not become effective, by its terms, until certain conditions are satisfied, including final
court approval of the settlement in a trust instruction proceeding.

        On July 25, 2018, the Trustee filed a petition for court approval, pursuant to Minn. Stat.
§ 501C.0201 et seq., in Minnesota state court. The following day, the Minnesota court issued an
order requiring that any parties in interest wishing to object to the Trustee’s petition, or any of
the relief sought therein, file a memorandum of law setting forth their respective positions no
later than five days prior to September 25, 2018. Thereafter, certain MARM 2006-OA2
certificateholders (Alexander Bakal, David Visher, Sandra Visher, and ESM Fund I LP as well
as Park Royal I LLC and Park Royal II LLC) objected to the settlement. In addition, the
National Credit Union Administration Board, in its capacity as Liquidating Agent for U.S.
Central Federal Credit Union, submitted a statement indicating its interest in the matter (without
objecting to the settlement).

       Following an initial hearing on September 25, 2018, the matter was re-assigned to the
Honorable Richard H. Kyle, Jr. The Trustee and the objectors subsequently submitted to the
Minnesota court a proposed stipulated scheduling order, which proposes that fact discovery be
completed by January 31, 2019 and expert discovery be completed by April 26, 2019. The
proposed scheduling order remains under review.

       The Parties would be pleased to provide copies of any of the above filings and are
available to discuss this matter further, if the Court so wishes.
         Case 1:12-cv-07322-PKC Document 603 Filed 10/12/18 Page 2 of 2
The Honorable P. Kevin Castel
October 12, 2018
Page 2


                                          Respectfully submitted,

s/ Sean P. Baldwin                        s/ Robert A. Fumerton
Sean P. Baldwin                           Robert A. Fumerton
SELENDY & GAY PLLC                        SKADDEN, ARPS, SLATE
1290 Avenue of the Americas               MEAGHER & FLOM LLP
New York, New York 10104                  Four Times Square
(212) 390-9000                            New York, New York 10036
                                          (212) 735-3000

Counsel for Plaintiff                     Counsel for Defendant
